Case: 1:18-cv-05369 Document #: 170 Filed: 06/22/20 Page 1 of 1 PageID #:4230

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                               Eastern Division

Ubiquiti Networks, Inc.
                                         Plaintiff,
v.                                                          Case No.: 1:18−cv−05369
                                                            Honorable Gary Feinerman
Cambium Networks, Inc., et al.
                                         Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Monday, June 22, 2020:


        MINUTE entry before the Honorable Gary Feinerman:Telephonic status and
motion hearing held. Plaintiff confirmed that, as of 6/19/2020, it has the information
necessary to prepare and send a settlement demand letter. Defendants confirmed that they
need only disclosure of the 18 Files to prepare and send a response to Plaintiff's
forthcoming demand letter. By 7/3/2020, the parties shall file a status report regarding
logistics for the disclosure of the 18 Files. The parties shall serve their respective privilege
logs within 21 days of the forthcoming settlement conference if the case does not settle.
Telephonic status hearing set for 7/9/2020 at 9:30 a.m. The call−in number for the
7/9/2020 hearing is 877−336−1828 and the access code is 4082461. Counsel of record
will receive an email prior to the start of the telephonic hearing with instructions to join
the call. Persons granted remote access to proceedings are reminded of the general
prohibition against photographing, recording, and rebroadcasting of court proceedings.
Violation of these prohibitions may result in sanctions, including removal of court issued
media credentials, restricted entry to future hearings, denial of entry to future hearings, or
any other sanctions deemed necessary by the Court.Mailed notice.(jlj, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
